DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is made in response to Reply to Non-Final Office Action, filed July 21, 2021 (“Reply”).  Applicant has amended Claims 1 and 11.  As amended, Claims 1-20 are presented for examination.
In Office action mailed January 28, 2021 (“Office Action”):
Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howarter et al. (US 8,813,166 B2 “Howarter”) in view of Olstad et al. (US 8,296,797 B2 “Olstad”).
Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter and Olstad in view of Pan (US 2015/0082347 A1).
Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter and Olstad in view of Qian et al. (US 2016/0261904 A1 “Qian”).
Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter and Olstad in view of Hao et al. (US 8,931,016 B2 “Hao”).
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter and Olstad in view of Nakamura et al. (US 2002/0197053 A1 “Nakamura”).


Response to Arguments
Applicant’s arguments (Reply Pages 8-10) have been fully considered, but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Howarter et al. (US 8,813,166 B2 “Howarter”) in view of Olstad et al. (US 8,296,797 B2 “Olstad”) in view of Dunker et al. (US 2020/0029107 A1 “Dunker” of Record).
In regards to Claim 1, Howarter teaches a method for handing off media content (generally shown in Fig. 3, as introduced in 5:45-59), the method comprising:
receiving a media stream at a first media device from a server (Media Content Files 112 recorded by Set-top Box 112, as described in 3:39-51);
generating the media stream for display using the first media device (partially viewed media content file playing on Set-top Box 110, as described in 5:45-59);

generating a summary of the media stream using media stream data stored on the first media device (append an additional buffer of viewed media content to the remaining portion of the partially viewed media content file to enable a user to refresh their memory, as described in 5:10-19); and
transferring the summary to the second media device from the first media device (Steps 308 and 310 of Fig. 3 including the transfer partially viewed media content file to recipient device, as described in 5:67-6:14).
	Howarter’s technique includes appending an additional buffer of viewed media content to the remaining portion of a partially viewed media content file to enable a user to refresh his memory (as described in 4:61-5:19).  However, Howarter does not explicitly demonstrate:
wherein the media stream comprises a plurality of segments; and
wherein the summary comprises a non-consecutive subset of the plurality of segments.
	In a similar field of invention, Olstad teaches a method and system for generating intelligent video summaries (Abstract).  In particular, Olstad discloses:
wherein the media stream comprises a plurality of segments (process of Fig. 9 including frame by frame analysis of original video, as described in 9:9-57); and

	Both Howarter and Olstad teach similar technique for the generation of summary video content.  Olstad further demonstrates a known technique for generating a video summary containing a non-consecutive subset of video segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the refresh portion video summary technique of Howarter to include the non-consecutive subset video summary technique of Olstad in order to maximize the dynamics and user experience of viewing video summaries (as Olstad suggest in 5:66-6:2).
	However, the combination does not explicitly demonstrate:
determining a rate of data transfer of media stream data from a server to the second media device and a playback speed of the media stream on the second device; and
generating the summary in response to determining the rate of transfer of media stream data during playback of the media stream on the second device is insufficient to prevent buffering of the media stream on the second device.
In a similar field of invention, Dunker teaches a method and system for advanced preparation for content revision based on expected latency in obtaining new content (Abstract).  Dunker further demonstrates:

generating the summary in response to determining the rate of transfer of media stream data during playback of the media stream on the second device is insufficient to prevent buffering of the media stream on the second device (process of Fig. 3 including scheduling an advanced time point at which the media client should initiate a process of acquiring the content at Block 32, as described in [0072]).
Each of Howarter, Olstad, and Dunker teach similar techniques for the transmission of supplemental video content for insertion into a primary multimedia content.  Dunker further discloses a known technique for the transmission of supplemental content in response to a determination of particular network conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transmission technique of Howarter and Olstad to include the network condition detection technique of Dunker in order to insure that the client will have enough of the new content to start the content revision on time (as Dunker suggest in [0010]).
In regards to Claim 3, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1,
wherein the media stream at the first media device is received from the server via Internet (Howarter: Network 150 including the Internet, as described in 3:26-38); and


In regards to Claim 11, Howarter teaches a system for handing off media content (generally shown in Fig. 1, as introduced in 2:27-50), the system comprising:
memory (Memory Component 104, as described in 2:28-44); and
control circuitry (Processing Unit 102, as described in 2:65-3:8) configured to:
receive a media stream at a first media device from a server (Media Content Files 112 recorded by Set-top Box 112, as described in 3:39-51);
generate the media stream for display using the first media device (partially viewed media content file playing on Set-top Box 110, as described in 5:45-59);
in response to receiving a request to transfer the media stream to a second media device (Step 302 of Fig. 3 including receiving a request to transfer a partially viewed media content file, as described in 5:45-59):
generate a summary of the media stream using media stream data stored on the memory of the first media device (append an additional buffer of viewed media content to the remaining portion of the partially viewed media content file to enable a user to refresh their memory, as described in 5:10-19); and

Howarter’s technique includes appending an additional buffer of viewed media content to the remaining portion of a partially viewed media content file to enable a user to refresh his memory (as described in 4:61-5:19).  However, Howarter does not explicitly demonstrate:
wherein the media stream comprises a plurality of segments; and
wherein the summary comprises a non-consecutive subset of the plurality of segments.
	In a similar field of invention, Olstad teaches a method and system for generating intelligent video summaries (Abstract).  In particular, Olstad discloses:
wherein the media stream comprises a plurality of segments (process of Fig. 9 including frame by frame analysis of original video, as described in 9:9-57); and
wherein the summary comprises a non-consecutive subset of the plurality of segments (process of Fig. 9 including creation of video file with M images from each selected scene, as described in 5:58-6:18; with further reference to the example video summary of Fig. 16, as described in 8:1-4).
	Both Howarter and Olstad teach similar technique for the generation of summary video content.  Olstad further demonstrates a known technique for generating a video summary containing a non-consecutive subset of video segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention 
	However, the combination does not explicitly demonstrate:
determining a rate of data transfer of media stream data from a server to the second media device and a playback speed of the media stream on the second device; and
generating the summary in response to determining the rate of transfer of media stream data during playback of the media stream on the second device is insufficient to prevent buffering of the media stream on the second device.
In a similar field of invention, Dunker teaches a method and system for advanced preparation for content revision based on expected latency in obtaining new content (Abstract).  Dunker further demonstrates:
determining a rate of data transfer of media stream data from a server to the second media device and a playback speed of the media stream on the second device (operational factors including network latency, processor load, memory load, as described in [0063,0064]);
generating the summary in response to determining the rate of transfer of media stream data during playback of the media stream on the second device is insufficient to prevent buffering of the media stream on the second device (process of Fig. 3 including scheduling an advanced time point at which the media client should initiate a process of acquiring the content at Block 32, as described in [0072]).

In regards to Claim 13, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11,
wherein the media stream at the first media device is received from the server via Internet (Howarter: Network 150 including the Internet, as described in 3:26-38); and
wherein the summary is transferred to the second media device via a local network (Howarter: Communication Interface 106 facilitating direct communication between the first and second device, as described in 3:9-25; with further reference to WLAN, as described in 3:34-38).


Claims 2, 4, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter, Olstad, and Dunker in view of Pan (US 2015/0082347 A1).
In regards to Claim 2, Howarter teaches the method of claim 1.  Howarter briefly mentions that Request Handler Module 206 may append an additional buffer of viewed media content to the remaining portion of the partially viewed media content file to enable a user to refresh his memory (5:6-19).  However, Howarter does not describe the technique in sufficient detail as to demonstrate the method further comprising:
generating for display the summary on the second media device; and
in response to determining that the media stream is ready to be generated for display on the second media device:
ceasing the generation for display of the summary; and
generating for display the media stream received from the server on the second media device.
	In a similar field of invention, Pan teaches a method and system for delivering an unfinished video program to a mobile communication device (Abstract).  Pan further discloses:
generating for display the summary on the second media device (part of remaining portion of the video program can be downloaded and be stored in a data storage unit of Mobile Device 106, as described in [0033]); and
in response to determining that the media stream is ready to be generated for display on the second media device:
ceasing the generation for display of the summary (pre-stored part displayed to user prior to Frame 101, as described in [0033,0034]); and

	Both Howarter and Pan teach similar technique for transitioning the consumption of multimedia content from a first device to a second device.  Pan further details a known technique for rendering a pre-stored part of multimedia content prior to resuming the multimedia at the second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the pre-stored part technique of Pan in order to improve the media delivery experience when data transfer is not fast enough (as Pan suggest in [0033]).
In regards to Claim 4, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not describe the technique in sufficient detail as to demonstrate the method further comprising:
in response to receiving the request to transfer the media stream to the second media device, ceasing generating the media stream for display on the first media device.
	In a similar field of invention, Pan teaches a method and system for delivering an unfinished video program to a mobile communication device (Abstract).  Pan further discloses in response to receiving the request to transfer the media stream to the second media device, ceasing generating the media stream for display on the first media device (user actuates an input device of Mobile Device 106 to send control signal to digital TV System 102, upon receiving the control signal, digital TV System 102 
Both Howarter and Pan teach similar technique for transitioning the consumption of multimedia content from a first device to a second device.  Pan further discloses a known technique for pausing a video in response to a content transfer request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the pausing of content on a first media device when a transfer request is initiated in order to provide a means for generating a bookmark to the pause point (as Pan suggest in [0028]).

In regards to Claim 12, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11.  Howarter briefly mentions that Request Handler Module 206 may append an additional buffer of viewed media content to the remaining portion of the partially viewed media content file to enable a user to refresh his memory (5:6-19).  However, Howarter does not describe the technique in sufficient detail as to demonstrate wherein the control circuitry is further configured to:
generate for display the summary on the second media device; and
in response to determining that the media stream is ready to be generated for display on the second media device:
cease the generation for display of the summary; and
generate for display the media stream received from the server on the second media device.

generate for display the summary on the second media device (part of remaining portion of the video program can be downloaded and be stored in a data storage unit of Mobile Device 106, as described in [0033]); and
in response to determining that the media stream is ready to be generated for display on the second media device:
cease the generation for display of the summary (pre-stored part displayed to user prior to Frame 101, as described in [0033,0034]); and
generate for display the media stream received from the server on the second media device (Mobile Device 106 resumes rendering of remaining portion of the video starting from Frame 101, as described in [0034]).
Both Howarter and Pan teach similar technique for transitioning the consumption of multimedia content from a first device to a second device.  Pan further details a known technique for rendering a pre-stored part of multimedia content prior to resuming the multimedia at the second device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the pre-stored part technique of Pan in order to improve the media delivery experience when data transfer is not fast enough (as Pan suggest in [0033]).
In regards to Claim 14, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not describe the technique in sufficient detail as to demonstrate wherein the control circuitry is further configured to:
in response to receiving the request to transfer the media stream to the second media device, ceasing generating the media stream for display on the first media device.
In a similar field of invention, Pan teaches a method and system for delivering an unfinished video program to a mobile communication device (Abstract).  Pan further discloses in response to receiving the request to transfer the media stream to the second media device, ceasing generating the media stream for display on the first media device (user actuates an input device of Mobile Device 106 to send control signal to digital TV System 102, upon receiving the control signal, digital TV System 102 selects Frame 101 being displayed as a bookmark that defines pausing point of the video program, as described in [0027,0028]).
Both Howarter and Pan teach similar technique for transitioning the consumption of multimedia content from a first device to a second device.  Pan further discloses a known technique for pausing a video in response to a content transfer request.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the pausing of content on a first media device when a transfer request is initiated in order to provide a means for generating a bookmark to the pause point (as Pan suggest in [0028]).


Claims 5, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter, Olstad, and Dunker in view of Qian et al. (US 2016/0261904 A1 “Qian”).
In regards to Claim 5, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not describe the technique in sufficient detail as to demonstrate wherein generating the summary of the media stream comprises:
selecting some of a plurality of frames of the media stream stored in a buffer of the first media device; and
concatenating the selected frames to generate the summary.
In a similar field of invention, Qian teaches a method and system for synchronously sharing content between a plurality of end user devices (Abstract).  Qian further discloses:
selecting some of a plurality of frames of the media stream stored in a buffer of the first media device (plurality of videos to be played, stored in the first mobile terminal, as described in [0067]); and
concatenating the selected frames to generate the summary (user selection of play priority of the plurality of videos, as described in [0074]).
Both Howarter and Qian teach similar technique for coordinating the display of multimedia content between a plurality of end user devices.  Qian further discloses a known technique for generating a summary of the multimedia content by creating a prioritized list.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the play priority selection technique of Qian in order to provide the 
In regards to Claim 8, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not describe the technique in sufficient detail as to demonstrate wherein generating the summary comprises:
identifying segments of the media stream that are marked as important based on metadata of the media stream; and
including the identified segments into the summary.
In a similar field of invention, Qian teaches a method and system for synchronously sharing content between a plurality of end user devices (Abstract).  Qian further discloses:
identifying segments of the media stream that are marked as important based on metadata of the media stream (plurality of videos to be played, stored in the first mobile terminal, as described in [0067]); and
including the identified segments into the summary (user selection of play priority of the plurality of videos, as described in [0074]).
Both Howarter and Qian teach similar technique for coordinating the display of multimedia content between a plurality of end user devices.  Qian further discloses a known technique for generating a summary of the multimedia content by creating a prioritized list.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the play priority selection technique of Qian in order to provide the 

In regards to Claim 15, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not describe the technique in sufficient detail as to demonstrate wherein the control circuitry is configured to generate the summary of the media stream by:
selecting some of a plurality of frames of the media stream stored in a buffer of the first media device; and
concatenating the selected frames to generate the summary.
In a similar field of invention, Qian teaches a method and system for synchronously sharing content between a plurality of end user devices (Abstract).  Qian further discloses:
selecting some of a plurality of frames of the media stream stored in a buffer of the first media device (plurality of videos to be played, stored in the first mobile terminal, as described in [0067]); and
concatenating the selected frames to generate the summary (user selection of play priority of the plurality of videos, as described in [0074]).
Both Howarter and Qian teach similar technique for coordinating the display of multimedia content between a plurality of end user devices.  Qian further discloses a known technique for generating a summary of the multimedia content by creating a prioritized list.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of 
In regards to Claim 18, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not describe the technique in sufficient detail as to demonstrate wherein the control circuitry is configured to generate the summary by:
identifying segments of the media stream that are marked as important based on metadata of the media stream; and
including the identified segments into the summary.
In a similar field of invention, Qian teaches a method and system for synchronously sharing content between a plurality of end user devices (Abstract).  Qian further discloses:
identifying segments of the media stream that are marked as important based on metadata of the media stream (plurality of videos to be played, stored in the first mobile terminal, as described in [0067]); and
including the identified segments into the summary (user selection of play priority of the plurality of videos, as described in [0074]).
Both Howarter and Qian teach similar technique for coordinating the display of multimedia content between a plurality of end user devices.  Qian further discloses a known technique for generating a summary of the multimedia content by creating a prioritized list.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the content transferring technique of Howarter to include the play priority selection technique of Qian in order to provide the .


Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter, Olstad, and Dunker in view of Hao et al. (US 8,931,016 B2 “Hao”).
In regards to Claim 6, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not explicitly demonstrate the method further comprising:
receiving latency data of a connection between the server and the second media device;
estimating, based on the latency data, a period of time between the request to transfer the media stream to the second media device and the second media device beginning to receive the media stream from the server; and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the estimated period of time.
In a similar field of invention, Hao teaches a method and system for program handoff between user devices (Abstract).  Hao further discloses:
receiving latency data of a connection between the server and the second media device (network offload prediction time, as described in 13:28-44);
estimating, based on the latency data, a period of time between the request to transfer the media stream to the second media device and the second media device 
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the estimated period of time (User Device buffering program data to account for a network offload time, as described in 14:40-48 and in accordance with Block 920 of Fig. 9, as described in 18:10-23).
Both Howarter and Hao teach similar techniques for the handoff of streaming media content from a first network to a second network.  Hao further discloses estimating a period of time required to transfer a media stream over the first and second network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming media handoff technique of Howarter to include the network offload prediction time of Hao in order to insure a program session may continue with minimum interruption (as Hao suggest in 14:40-48).
In regards to Claim 7, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not explicitly demonstrate the method further comprising:
accessing historical data indicating the average length of time between historical requests to transfer media streams to the second media device and generation for display of the media streams on the second media device; and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the average length of time.

accessing historical data indicating the average length of time between historical requests to transfer media streams to the second media device and generation for display of the media streams on the second media device (network offload prediction time, as described in 13:28-44; with further reference to network offload time corresponding to a preconfigured value, as described in 18:10-23); and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the average length of time (User Device buffering program data to account for a network offload time, as described in 14:40-48 and in accordance with Block 920 of Fig. 9, as described in 18:10-23).
Both Howarter and Hao teach similar techniques for the handoff of streaming media content from a first network to a second network.  Hao further discloses estimating a period of time required to transfer a media stream over the first and second network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming media handoff technique of Howarter to include the network offload prediction time of Hao in order to insure a program session may continue with minimum interruption (as Hao suggest in 14:40-48).

In regards to Claim 16, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not explicitly demonstrate wherein the control circuitry is further configured to:

estimate, based on the latency data, a period of time between the request to transfer the media stream to the second media device and the second media device beginning to receive the media stream from the server; and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the estimated period of time.
In a similar field of invention, Hao teaches a method and system for program handoff between user devices (Abstract).  Hao further discloses:
receive latency data of a connection between the server and the second media device (network offload prediction time, as described in 13:28-44);
estimate, based on the latency data, a period of time between the request to transfer the media stream to the second media device and the second media device beginning to receive the media stream from the server (network offloading time corresponding to an amount of program data or a playing time of the program sufficient for a network offloading from one wireless network to another wireless network, as described in 18:10-23); and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the estimated period of time (User Device buffering program data to account for a network offload time, as described in 14:40-48 and in accordance with Block 920 of Fig. 9, as described in 18:10-23).
Both Howarter and Hao teach similar techniques for the handoff of streaming media content from a first network to a second network.  Hao further discloses 
In regards to Claim 17, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not explicitly demonstrate wherein the control circuitry is further configured to:
access historical data indicating the average length of time between historical requests to transfer media streams to the second media device and generation for display of the media streams on the second media device; and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the average length of time.
In a similar field of invention, Hao teaches a method and system for program handoff between user devices (Abstract).  Hao further discloses:
access historical data indicating the average length of time between historical requests to transfer media streams to the second media device and generation for display of the media streams on the second media device (network offload prediction time, as described in 13:28-44; with further reference to network offload time corresponding to a preconfigured value, as described in 18:10-23); and
wherein generating the summary of the media stream comprises generating the summary to have a duration equal to the average length of time (User Device buffering 
Both Howarter and Hao teach similar techniques for the handoff of streaming media content from a first network to a second network.  Hao further discloses estimating a period of time required to transfer a media stream over the first and second network.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the streaming media handoff technique of Howarter to include the network offload prediction time of Hao in order to insure a program session may continue with minimum interruption (as Hao suggest in 14:40-48).


Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Howarter, Olstad, and Dunker in view of Nakamura et al. (US 2002/0197053 A1 “Nakamura”).
In regards to Claim 9, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not describe the technique in sufficient detail as to demonstrate the method further comprising:
in response to receiving the request to transfer the media stream to the second media device, identifying an end of a current scene of the media stream; and
ceasing generating the media stream for display on the first media device in response to reaching playback of the end of the current scene.

in response to receiving the request to transfer the media stream to the second media device, identifying an end of a current scene of the media stream (operations of Detection Unit 103 for detecting the time-based start and end position, as described in [0103]); and
ceasing generating the media stream for display on the first media device in response to reaching playback of the end of the current scene (digest segments extracted from input digital audio/video information based on start and stop time, as described in [0096]).
Both Howarter and Nakamura tech similar techniques for the generation and display of summary content segments.  Nakamura further discloses a known technique for identifying an end of current scene and using scene breaks to generate digest segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the summary content transmission technique of Howarter to include the end of scene digest segment generation technique of Nakamura in order to insure proper summary reproduction (as Nakamura suggest in [0008]).
In regards to Claim 10, the combination of Howarter, Olstad, and Dunker teaches the method of claim 1, but does not describe the technique in sufficient detail as to demonstrate the method of claim 1, the method further comprising:

ceasing generating the media stream for display on the first media device in response to reaching playback of the moment of silence.
In a similar field of invention, Nakamura teaches a method and system for summary reproduction including the identification of digest segments (Abstract).  Nakamura further discloses:
in response to receiving the request to transfer the media stream to the second media device, identifying a moment of silence in the media stream (operations of Detection Unit 103 for detecting the time-based start and end position, as described in [0103]; with further reference to Detection Unit 103 detecting silent sections, as described in [0098]); and
ceasing generating the media stream for display on the first media device in response to reaching playback of the moment of silence (digest segments extracted from input digital audio/video information based on start and stop time, as described in [0096]).
Both Howarter and Nakamura tech similar techniques for the generation and display of summary content segments.  Nakamura further discloses a known technique for identifying an end of current scene and using scene breaks to generate digest segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the summary content transmission technique of Howarter to include the end of scene digest segment generation technique 

In regards to Claim 19, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not explicitly demonstrate wherein the control circuitry is further configured to:
in response to receiving the request to transfer the media stream to the second media device, identify an end of a current scene of the media stream; and
cease generating the media stream for display on the first media device in response to reaching playback of the end of the current scene.
In a similar field of invention, Nakamura teaches a method and system for summary reproduction including the identification of digest segments (Abstract).  Nakamura further discloses:
in response to receiving the request to transfer the media stream to the second media device, identify an end of a current scene of the media stream (operations of Detection Unit 103 for detecting the time-based start and end position, as described in [0103]); and
cease generating the media stream for display on the first media device in response to reaching playback of the end of the current scene (digest segments extracted from input digital audio/video information based on start and stop time, as described in [0096]).
Both Howarter and Nakamura tech similar techniques for the generation and display of summary content segments.  Nakamura further discloses a known technique 

In regards to Claim 20, the combination of Howarter, Olstad, and Dunker teaches the system of claim 11, but does not explicitly demonstrate wherein the control circuitry is further configured to:
in response to receiving the request to transfer the media stream to the second media device, identify a moment of silence in the media stream; and
cease generating the media stream for display on the first media device in response to reaching playback of the moment of silence.
In a similar field of invention, Nakamura teaches a method and system for summary reproduction including the identification of digest segments (Abstract).  Nakamura further discloses:
in response to receiving the request to transfer the media stream to the second media device, identify a moment of silence in the media stream (operations of Detection Unit 103 for detecting the time-based start and end position, as described in [0103]; with further reference to Detection Unit 103 detecting silent sections, as described in [0098]); and

Both Howarter and Nakamura tech similar techniques for the generation and display of summary content segments.  Nakamura further discloses a known technique for identifying an end of current scene and using scene breaks to generate digest segments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the summary content transmission technique of Howarter to include the end of scene digest segment generation technique of Nakamura in order to insure proper summary reproduction (as Nakamura suggest in [0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK A RYAN whose telephone number is (571)270-5086. The examiner can normally be reached Tuesday-Friday 9AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PR/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426